DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s correction to claim objection for claim 10 made on 02/09/2022 has been considered and the objection to the claim is withdrawn.
In view of the amendments and arguments filed 03/25/2022, the previous rejection to claim(s) 1, 3-11, and 13-20 under 35 U.S.C. 103 is/are withdrawn. 
Examiner contacted Applicant to propose an amendment on 04/19/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment on 04/21/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with John P. Kong (Reg. # 40,054) on 04/21/2022.

The application has been amended as follows: 

1. (Currently Amended) A for signal transmission, comprising:
sending, by a first terminal, a first message to a network device, wherein the first message includes information indicating a transmission mode of the first terminal that the first terminal uses to transmit a signal, and the first message includes information indicating a quantity of signals to be transmitted by using the transmission mode, the transmission mode including a manner of using resources within different maximum frequency domain widths for the first terminal to transmit the signal by indicating at least one of the maximum frequency domain widths;
receiving a second message sent by the network device, wherein the second message includes information indicating a resource corresponding to at least one of the resources for the first terminal to transmit the signal and information indicating the transmission mode; and
transmitting the signal on the resource.

2. (Cancelled).

3. (Cancelled).

4. (Cancelled).

5. (Cancelled).

6. (Currently Amended) The method according to claim 1 wherein the at least one of the maximum frequency domain widths comprises any one of one PRB, six PRBs, sidelink bandwidth and a frequency domain width of a resource pool.

7. (Currently Amended) The method according to claim 1, wherein the manner of using the resources comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported with a second terminal used to receive the signal receiving a sidelink signal; or
a manner of transmitting the signal by using a first resource, wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal.

8. (Currently Amended) The method according to claim 7, wherein with the manner of using the resources comprising the manner of transmitting the signal by using the first resource, the first message further includes information indicating the first resource or the second resource.

9. (Currently Amended) The method according to claim 1, wherein the transmitting of the signal on the resource comprises:
transmitting the signal based on the transmission mode indicated in the first message; or
transmitting the signal based on the transmission mode indicated in the second message.

10. (Currently Amended) The method according to claim 9, wherein
the transmitting of the signal based on the transmission mode indicated in the first message includes determining a target resource from the resources based on the transmission mode indicated in the first message and a third resource, and transmitting the signal by using the target resource, 
the transmitting of the signal based on the transmission mode indicated in the second message includes determining a target resource from the resources based on the transmission mode indicated in the second message and a third resource, and transmitting the signal by using the target resource, and 
the third resource is determined by the first terminal, or is indicated in the second message.

11. (Currently Amended) A for signal transmission, comprising:
receiving, by a network device, a first message sent by a first terminal, wherein the first message includes information indicating a transmission mode of the first terminal that the first terminal uses to transmit a signal, and the first message includes information indicating a quantity of signals to be transmitted by using the transmission mode, the transmission mode including a manner of using resources within different maximum frequency domain widths for the first terminal to transmit the signal by indicating at least one of the maximum frequency domain widths; and
sending a second message to the first terminal, wherein the second message includes information indicating a resource corresponding to at least one of the resources for the first terminal to transmit the signal and information indicating the transmission mode.

12. (Cancelled).

13. (Cancelled).

14. (Cancelled).

15. (Cancelled).

16. (Currently Amended) The method according to claim 11, wherein the at least one of the maximum frequency domain widths comprises any one of one PRB, six PRBs, sidelink bandwidth or a frequency domain width of a resource pool.

17. (Currently Amended) The method according to claim 11, wherein the manner of using the resources comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported with a second terminal used to receive the signal receiving a sidelink signal; or
a manner of transmitting the signal by using a first resource, wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal.

18. (Currently Amended) The method according to claim 17, wherein with the manner of using the resources comprising the manner of transmitting the signal by using the first resource, the first message further includes information indicating the first resource or the second resource.

19. (Cancelled).

20. (Currently Amended) The method according to claim 11, wherein the second message further includes information indicating a third resource, the third resource and the transmission mode are used by the first terminal to determine a target resource from resources based on the transmission mode indicated in the second message, and the target resource is used to transmit the signal.

21-42. (Cancelled)

Allowable Subject Matter
Claims 1, 6-11, 16-18, and 20 renumbered to 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed 03/25/2022 and modified via examiner’s amendment, i.e., “the first message includes information indicating a transmission mode” and “the first message includes information indicating a quantity of signals to be transmitted by using the transmission mode, the transmission mode including a manner of using resources within different maximum frequency domain widths for the first terminal to transmit the signal by indicating at least one of the maximum frequency domain widths” and “second message includes information indicating a resource corresponding to at least one of the resources for the first terminal to transmit the signal and information indicating the transmission mode” (claims 1 and 11), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Muraoka et al. (US 2019/0223231 A1) (previously cited), which is directed to Apparatus and method for wireless communication, and non-transitory computer readable medium storing program; and teaches a UE 1 transmits sidelink UE information to eNB 2, wherein the sidelink UE information contains discTxResourceReq IE that requests the eNB 2 to allocate different radio resources for direct discovery so that the UE 1 can transmit discovery messages. The discTxResourceReq includes discovery model information, such as model A or model B. In model A, an announcing UE broadcasts predetermined information while a monitoring UE attempts to receive the information. In model B, a discoverer UE sends a request containing predetermined information and a discoveree UE receives the request and then replies with a response message. In other words, model A is unidirectional transmission from one UE to another UE, while model B is bidirectional transmission between UEs. Therefore, model A is referred to as an announcement model and model B is referred to as a solicitation/response model. Furthermore, model B requires radio resources for many-to-one D2D communication transmission. The discTxResourceReq IE further indicates the number of separate discovery message the UE desires to transmit using direct discovery. In response to transmitting the sidelink UE information, the UE receives RRC Connection Reconfiguration message from the eNB 2, wherein the RRC Connection Reconfiguration message includes s1-DiscConfig IE indicating radio resources allocated to the UE 1 for direct discovery. The UE then uses the allocated radio resources for direct discovery. (Fig. 4, [0004], [0007], [0059], [0061], [0063]);
Seo et al. (US 2016/0198504 A1) (previously cited), which is directed to Method and device for performing link adaptation in wireless communication system; and teaches a D2D pair (dTUE and dRUE) undergoing a discovery procedure including transmitting D2D request and receiving a response including D2D resource allocation to perform D2D communication. The D2D request is transmitted to an eNB and the eNB responses with the D2D resource allocation. The D2D request includes information on an amount of resources necessary for D2D communication. The dTUE then uses different resource sets but prefers a specific resource set for D2D usage/communication, i.e., a resource set of 10 MHz is divided into 5 PRB pair units, wherein the PRB pair sets form a total frequency bandwidth of being allocated and the dTUE selects a preferred PRB pair set for D2D operation. The PRB pair set consists of 3 contiguous PRB pairs and each D2D pair receives a PRB pair set and selects a preferred PRB pair set. (Fig. 6, [0059], [0062], [0077]-[0078]); and 
Thang et al. (US 2013/0159546 A1) (previously cited), which is directed to Method and device for providing streaming content; and teaches a terminal 11 transmits a transmission request message including several specific attributes, such as preferences of the terminal, i.e., maxBand indicating maximum bandwidth of a network resource acceptable by the terminal in Mpbs. ([0092], table 1); and
Sony et al. (R2-1701497) (cited in IDS filed 08/06/2020), which is directed to Relay and Remote device physical layer capabilities; and teaches different UEs capable of sidelink, i.e., most NB-IOT devices support only 1 PRB sidelink and eMTC devices support up to 6 PRBs and Cat1+ wearables support up to the full system bandwidth. Therefore, feD2Ds should include at least 3 categories of device including 1 PRB maximum, 6 PRB maximum, and full bandwidth maximum and report the maximum of number of PRBs in a UE capability. (pg. 2); and
Hong et al. (WO 2017/049638 A1) (cited in IDS filed 08/06/2020), which is directed to Data sending method, user equipment, and network device; and teaches a UE sending first indication information comprising a capability indication information to a network device, wherein the capability indication information indicates the UE is capable of using multiple time-frequency resources to send data to at least one target address. The capability indication information includes a first maximum number of time-frequency resources. The network device allocates time-frequency resources based on the first maximum number of time-frequency resources and a number of target addresses corresponding to a plurality of first to-be-sent data. The first indication information further comprises resource information that indicates a second maximum number of time-frequency resources. (Figs. 2-, pgs. 26, 28, 31); and
Jung et al. (2018/0242228 A1) (previously cited), which is directed to Sidelink UE information reporting method by UE in wireless communication system and UE using same; and teaches a UE reports sidelink UE information to the EUTRAN. The sidelink UE information includes various information, such as information indicating number of separate message to be transmitted, information indicating frequency at which the UE is interested in receiving sidelink communication signal, etc. The number of resources required for sidelink discovery transmission is indicated by discTxResourceReq. ([0015]-[0016], [0266]-[0269]); and
Khoryaev et al. (WO 2017/171897 A1), which is directed to Blind decoding reduction for device-to-device communication; and teaches a D2D UE receiving information about a set of available resources for sidelink communication, the available resources are used to determine a resource pool previously determined by an eNB. The resource pool indicates a maximum number of PRBs to be used for transmission of discovery announcement message. (pgs. 28-29: examples 1-2 and 6); and
Nagata et al. (US 2016/0262142 A1), which is directed to Base station, user apparatus, resource assignment method, and resource determination method; and teaches a base station assigns a resource group (RG) pattern and a RG that should be used in the RG pattern to the UE. The UE then randomly selects one discovery resource (DR) in the assigned RG to transmit a discovery signal. The base station may also assign individual DRs in a mode referred to as a centralized type. A UE that performs DR selection is a mode referred to as distributed type. The UE transmits service index to the base station, wherein the service index indicates different service types. The base station determines a DR assignment mode and RP partition identification information based on the service index. (Figs. 5 and 13-14, [0060]-[0061], [0067]-[0068], [0087], [0090]-[0091]); and 
Basu Mallick et al. (US 2017/0317740 A1), which is directed to Prose relay UE activation; and teaches discTxResourceReq Indicates the number of resources the UE requires every discovery period for transmitting sidelink direct discovery announcement. (tables 2 and 4) 

Neither Muraoka nor Seo, Thang, Sony, Hong, Jung, Khoryaev, Nagata, or Basu Mallick, taken alone or in any reasonable combination, teach the claims as amended, “the first message includes information indicating a transmission mode” and “the first message includes information indicating a quantity of signals to be transmitted by using the transmission mode, the transmission mode including a manner of using resources within different maximum frequency domain widths for the first terminal to transmit the signal by indicating at least one of the maximum frequency domain widths” and “second message includes information indicating a resource corresponding to at least one of the resources for the first terminal to transmit the signal and information indicating the transmission mode” (claims 1 and 11), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 6-11, 16-18, and 20 renumbered to 1-11 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478